Exhibit 10.2

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of September 25,
2020, is by and among BBX Capital Corporation, a Florida corporation (“Parent”),
and BBX Capital Florida LLC, a Florida limited liability company (“New BBX
Capital”). Each of Parent and New BBX Capital is sometimes referred to herein as
a “Party” and, collectively, as the “Parties.”

RECITALS

﻿

WHEREAS, the Board of Directors of Parent has determined that it is advisable
and in the best interests of Parent and its shareholders that New BBX Capital,
which is currently a wholly owned subsidiary of Parent and holds (or in
accordance with the terms of the Separation Agreement will hold) the
subsidiaries and investments which comprise or operate the New BBX Capital
Business, be converted into a Florida corporation and become a separate, public
company through the spin-off of New BBX Capital, with Parent retaining the
Bluegreen Business and continuing as a public company and “pure play” Bluegreen
holding company;

WHEREAS, in furtherance of the foregoing, on the date hereof, Parent and New BBX
Capital have entered into the Separation Agreement pursuant to which, subject to
the terms and conditions thereof, the assets and liabilities of the Bluegreen
Business will be separated from those of the New BBX Capital Business (the
“Separation”) and thereafter Parent will distribute 100% of the issued and
outstanding shares of New BBX Capital Common Stock to holders of Parent Common
Stock (the “Distribution” and, collectively with the Separation, the
“Spin-Off”),  all as more fully described in the Separation Agreement;  

WHEREAS, in connection with the Spin-Off, the Parties wish to provide for the
payment of Tax liabilities and entitlement to refunds thereof, allocate
responsibility for, and cooperation in, the filing of Tax Returns, and provide
for certain other matters relating to Taxes;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings:

“Accounting Firm” has the meaning set forth in Section 7.01.

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

“Bluegreen Business” has the meaning set forth in the Separation Agreement.

“Carryback” has the meaning set forth in Section 4.02.

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------

 

 

﻿

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a U.S.
federal consolidated Income Tax Return.

“Covered Taxes” has the meaning set forth in the Transition Services Agreement.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Date”  has the meaning set forth in the Separation Agreement.  

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to the applicable Taxing Authority to avoid
the incurrence of interest, penalties and/or additions to Tax.

“Employee Matters Agreement” means the Employee Matters Agreement by and among
the Parties dated as of the date hereof.

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include (a) any action described in or contemplated
by the Separation Agreement or any Ancillary Agreement, (b) any action that is
otherwise undertaken in connection with the Spin-Off, or (c) any compensatory
payment or compensatory transfer in respect of services made as a result of, or
in connection with, the Spiin-Off (which shall be treated as paid immediately
before the Distribution on the Distribution Date).

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed to a court other than the Supreme Court of the United States, (b) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period, (c) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(d) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.

“Group” of which a Person is a member means (i) the Parent Group if the Person
is a member of the Parent Group, and (ii) the New BBX Capital Group if the
Person is a member of the New BBX Capital Group.

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

“Income Taxes” means any net income, net receipts, net profits, excess net
profits or similar Taxes based upon, measured by, or calculated with respect to
net income.

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

“Information” has the meaning set forth in Section 6.01(a).

“IRS” means the U.S. Internal Revenue Service.





 

--------------------------------------------------------------------------------

 

 

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

“Mixed Business Income Tax Return” means any Mixed Business Tax Return on which
Income Taxes are reflected or reported.

“Mixed Business Tax Return” means any Tax Return (other than a Parent
Consolidated Return), including any consolidated, combined or unitary Tax
Return, that reflects or reports Taxes that relate to at least one asset or
activity that is part of the Bluegreen Business, on the one hand, and at least
one asset or activity that is part of the New BBX Capital Business, on the other
hand.

“New BBX Capital” has the meaning set forth in the preamble to this Agreement.

“New BBX Capital Business” has the meaning set forth in the Separation
Agreement.

“New BBX Capital Common Stock” has the meaning set forth in the Separation
Agreement.

“New BBX Capital Entity” means any Subsidiary of New BBX Capital immediately
after the Distribution.

“New BBX Capital Group” means, individually or collectively, as the case may be,
New BBX Capital and any New BBX Capital Entity.

“New BBX Capital Taxes” means, without duplication, (a) any Taxes of (i) Parent
or any Subsidiary or former Subsidiary of Parent attributable to assets or
activities of the New BBX Capital Business, as determined pursuant to
Section 2.09 or (ii) New BBX Capital or any Subsidiary of New BBX Capital and
(b) any Taxes attributable to an Extraordinary Transaction occurring after the
Distribution on the Distribution Date by New BBX Capital or a New BBX Capital
Entity.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person,
consistent with past practice.  

“Parent” has the meaning set forth in the preamble to this Agreement.

“Parent Common Stock” has the meaning set forth in the Separation Agreement.  

 

“Parent Consolidated Return” means the U.S. federal Income Tax Return required
to be filed by Parent as the Common Parent.

“Parent Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Parent Consolidated Return.

“Parent Entity” means any Subsidiary of Parent immediately after the
Distribution.

“Parent Group” means, individually or collectively, as the case may be, Parent
and any Parent Entity, excluding any member of the New BBX Capital Group.

“Parent Taxes” means, without duplication, (a) any Parent Consolidated Taxes,
(b) any Taxes imposed on New BBX Capital or any member of the New BBX Capital
Group under Treasury Regulations Section 1.1502-6 (or any similar provision of
other Law) as a result of New BBX Capital or any such member being or having
been included as part of a Parent Consolidated Return (or similar consolidated
or combined Tax Return under any other provision of Law), (c) any Taxes of the
Parent Group and any former Subsidiary of Parent (excluding any member of the
New BBX Capital Group) for any Pre-Closing Period, (d) any Parent Transaction
Taxes, and (e) any Transfer Taxes, in each case (x) other than New BBX Capital
Taxes and (y) including any Taxes resulting from an Adjustment.





 

--------------------------------------------------------------------------------

 

 

“Parent Transaction Taxes” means any Taxes (a) imposed on or by reason of the
Separation or the Distribution and (b) payable by reason of the distribution of
cash or other property from New BBX Capital to Parent (in each case, including
Transfer Taxes imposed on such transactions described in (a) and (b)). For the
avoidance of doubt, Parent Transaction Taxes include, without limitation, Taxes
payable by reason of deferred intercompany transactions or excess loss accounts
triggered by the Separation or the Distribution.

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

“Past Practice” means past practices, accounting methods, elections and
conventions.

“Person” has the meaning set forth in the Separation Agreement.

  

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period beginning on the day after the Distribution Date.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period ending at the end of the day on the Distribution Date.

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided,  however, that for purposes of this Agreement, the amount of
any Refund required to be paid to another Party shall be reduced by the net
amount of any Income Taxes imposed on, related to, or attributable to, the
receipt or accrual of such Refund.

“Retention Period”  has the meaning set forth in Section 6.02.

 “Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” means the Separation and Distribution Agreement by and
among Parent and New BBX Capital dated as of the date hereof.

“Single Business Return” means any Tax Return, including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the Bluegreen Business, on the one hand, or the New BBX Capital Business, on
the other (but not both).

“Single Business Return Preparing Party” has the meaning set forth in
Section 2.04(b).

“Single Business Return Reviewing Party” has the meaning set forth in
Section 2.04(b).

“Straddle Period” means any taxable period that begins on or before the
Distribution Date and ends after the Distribution Date.

“Subsidiary” means, with respect to any Person (a) a corporation more than fifty
percent (50%) of the voting or capital stock of which is owned, directly or
indirectly, by such Person or (b) a limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or other entity in which such Person, directly or indirectly, owns
more than fifty percent (50%) of the equity economic interests thereof or for



 

--------------------------------------------------------------------------------

 

 

which such Person, directly or indirectly, has the power to elect or direct the
election of more than fifty percent (50%) of the members of the governing body
or which such Person otherwise has control (e.g., as the managing partner or
managing member of a partnership or limited liability company, as the case may
be).

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including net income, gross income, gross receipts,
excise, real property, personal property, sales, use, service, service use,
license, lease, capital stock, transfer, recording, franchise, business
organization, occupation, premium, environmental, windfall profits, profits,
customs, duties, payroll, wage, withholding, social security, employment,
unemployment, insurance, severance, workers compensation, excise, stamp,
alternative minimum, estimated, value added, ad valorem, hospitality,
accommodations, transient accommodations, unclaimed property, escheat and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments,
(b) any interest, penalties or additions attributable thereto and (c) all
liabilities in respect of any items described in clauses (a) or (b) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

“Tax Attributes” means net operating losses, capital losses, tax credit
carryovers, earnings and profits, foreign tax credit carryovers, overall foreign
losses, previously taxed income, tax bases, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority, including for the avoidance
of doubt, any actual Tax savings if, as and when realized arising from a step-up
in Tax basis or an increase in a Tax Attribute.

“Tax Cost” means any increase in Tax payments otherwise required to be made to a
Taxing Authority (or any reduction in any refund otherwise receivable from any
Taxing Authority).

“Tax Group” means the members of a consolidated, combined, unitary or other tax
group (determined under applicable U.S., state or foreign Income Tax law) which
includes Parent or New BBX Capital, as the context requires, but for the
avoidance of doubt, (i) Parent’s Tax Group does not include any members of the
New BBX Capital Group and (ii) New BBX Capital’s Tax Group does not include any
members of the Parent Group.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

“Tax Matter” has the meaning set forth in Section 6.01(a).

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on Separation or the Distribution.  





 

--------------------------------------------------------------------------------

 

 

“Transition Services Agreement” means the Transition Services Agreement by and
among the Parties dated as of the date hereof.

“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

“U.S.” means the United States of America.

Section 1.02 Additional Definitions. Any other capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the
Separation Agreement.

ARTICLE II

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

Section 2.01 Parent Consolidated Returns.  

(a) Parent Consolidated Returns.  Parent shall prepare and file all Parent
Consolidated Returns for a Pre-Closing Period or a Straddle Period, and shall
pay all Taxes shown to be due and payable on such Tax Returns; provided that New
BBX Capital shall reimburse Parent for any such Taxes that are New BBX Capital
Taxes.

(b) Extraordinary Transactions. Notwithstanding anything to the contrary in this
Agreement, for all Tax purposes, the Parties shall report any Extraordinary
Transactions that are caused or permitted by New BBX Capital or any New BBX
Capital Entity on the Distribution Date after the Distribution as occurring on
the day after the Distribution Date pursuant to Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state,
local or foreign Law.

Section 2.02 Mixed Business Tax Returns.  

(a) Subject to Section 2.02(b), Parent shall prepare (or cause a Parent Entity
to prepare) and Parent, a Parent Entity or New BBX Capital shall file (or cause
to be filed) any Mixed Business Tax Returns for a Pre-Closing Period or a
Straddle Period and shall pay, or cause such Parent Entity to pay, all Taxes
shown to be due and payable on such Tax Returns; provided that New BBX Capital
shall reimburse Parent for any such Taxes that are New BBX Capital Taxes.

﻿

(b) New BBX Capital shall prepare and file (or cause a New BBX Capital Entity to
prepare and file) any Mixed Business Tax Returns for a Pre-Closing Period or a
Straddle Period required to be filed by New BBX Capital or a New BBX Capital
Entity after the Distribution Date, and New BBX Capital shall pay, or cause such
New BBX Capital Entity to pay, all Taxes shown to be due and payable on such Tax
Returns; provided that Parent shall reimburse New BBX Capital for any such Taxes
that are Parent Taxes.

Section 2.03 Single Business Returns.  

(a) Parent shall prepare and file (or cause a Parent Entity to prepare and file)
any Single Business Returns for a Pre-Closing Period or a Straddle Period that
reflects or reports Tax Items relating only to the Bluegreen Business and shall
pay, or cause such Parent Entity to pay, all Taxes shown to be due and payable
on such Tax Returns; provided that New BBX Capital shall reimburse Parent for
any such Taxes that are New BBX Capital Taxes.

(b) New BBX Capital shall prepare and file (or cause a New BBX Capital Entity to
prepare and file) any Single Business Returns for a Pre-Closing Period or a
Straddle Period that reflects or reports Tax Items relating only to the New BBX
Capital Business and shall pay, or cause such New BBX Capital Entity to pay, all
Taxes shown to be due and payable on such Tax Returns; provided that Parent
shall reimburse New BBX Capital for any such Taxes that are Parent Taxes.





 

--------------------------------------------------------------------------------

 

 

Section 2.04 Tax Return Procedures.  

(a) Procedures relating to Tax Returns other than Single Business Returns.  

(i) Parent Consolidated Returns. With respect to all Parent Consolidated Returns
for the taxable year which includes the Distribution Date, Parent shall use the
closing of the books method under (A) Treasury Regulation Section 1.1502-76
(including adopting the “end of the day rule” described therein) and
(B) Section 382 of the Code and any applicable Treasury Regulations promulgated
thereunder. To the extent that the positions taken on any Parent Consolidated
Tax Return would reasonably be expected to materially adversely affect the Tax
position of New BBX Capital or a New BBX Capital Entity for any period after the
Distribution Date, Parent shall prepare the portions of such Tax Return that
relates to the New BBX Capital Business in a manner that is consistent with Past
Practice unless otherwise required by applicable Law or agreed to in writing by
the Parties, and shall provide a draft of such portion of such Tax Return to New
BBX Capital for its review and comment at least thirty (30) days prior to the
Due Date for such Tax Return, provided,  however, that nothing herein shall
prevent Parent from timely filing any such Tax Return. In the event that Past
Practice is not applicable to a particular item or matter, Parent shall
determine the reporting of such item or matter in good faith. The Parties shall
negotiate in good faith to resolve all disputed issues. Any disputes that the
Parties are unable to resolve shall be resolved by the Accounting Firm pursuant
to Section 7.01. In the event that any dispute is not resolved (whether pursuant
to good faith negotiations among the Parties or by the Accounting Firm) prior to
the Due Date for the filing of any such Tax Return, such Tax Return shall be
timely filed by Parent and Parent agrees to amend such Tax Return as necessary
to reflect the resolution of such dispute in a manner consistent with such
resolution.

(ii) Mixed Business Tax Returns. To the extent that the positions taken on any
Mixed Business Tax Return would reasonably be expected to materially adversely
affect the Tax position of the party other than the party that is required to
prepare and file any such Tax Return pursuant to Section 2.02 (the “Reviewing
Party”) in any Post-Closing Period, the party required to prepare and file such
Tax Return (the “Preparing Party”) shall prepare the portions of such Tax Return
that relates to the business of the Reviewing Party (the New BBX Capital
Business or the Bluegreen Business, as the case may be) in a manner that is
consistent with Past Practice unless otherwise required by applicable Law or
agreed to in writing by the Parties, and shall provide a draft of such portion
of such Tax Return to the Reviewing Party for its review and comment at least
thirty (30) days prior to the Due Date for such Tax Return, provided,  however,
that nothing herein shall prevent the Preparing Party from timely filing any
such Tax Return. In the event that Past Practice is not applicable to a
particular item or matter, the Preparing Party shall determine the reporting of
such item or matter in good faith. The Parties shall negotiate in good faith to
resolve all disputed issues. Any disputes that the Parties are unable to resolve
shall be resolved by the Accounting Firm pursuant to Section 7.01. In the event
that any dispute is not resolved (whether pursuant to good faith negotiations
among the Parties or by the Accounting Firm) prior to the Due Date for the
filing of any such Tax Return, such Tax Return shall be timely filed by the
Preparing Party and the Parties agree to amend such Tax Return as necessary to
reflect the resolution of such dispute in a manner consistent with such
resolution.

(b) Procedures relating to Single Business Returns. The Party that is required
to prepare and file any Single Business Return pursuant to Section 2.03 (the
“Single Business Return Preparing Party”) which reflects Taxes which are
reimbursable by the other Party (the “Single Business Return Reviewing Party”),
in whole or in part, shall (x) unless otherwise required by Law or agreed to in
writing by the Single Business Return Reviewing Party, prepare such Tax Return
in a manner consistent with Past Practice to the extent such items affect the
Taxes for which the Single Business Return Reviewing Party is responsible
pursuant to this Agreement, and (y) submit to the Single Business Return
Reviewing Party a draft of any such Tax Return (or to the extent practicable the
portion of such Tax Return that relates to Taxes for which the Single Business
Return Reviewing Party is responsible pursuant to this Agreement) along with a
statement setting forth the calculation of the Tax shown due and payable on such
Tax Return reimbursable by the Single Business Return Reviewing Party under
Section 2.03 at least thirty (30) days prior to the Due Date for such Tax
Return; provided,  however, that nothing herein shall prevent the Single
Business Return Preparing Party from timely filing any such Single Business
Return. The Parties shall negotiate in good faith to resolve all disputed
issues. Any disputes that the Parties are unable to resolve shall be resolved by
the Accounting Firm pursuant to Section 7.01. In the event that any dispute is
not resolved (whether pursuant to good faith negotiations among the Parties or
by the Accounting Firm) prior to the Due Date for the filing of any Single
Business Return, such Single Business Return shall be timely filed by the Single
Business Return Preparing Party and the Parties agree to amend such Single
Business Return as necessary to reflect the resolution of such dispute in a
manner consistent with such resolution.





 

--------------------------------------------------------------------------------

 

 

Section 2.05 Amended Returns. Except as provided in Section 2.04 to reflect the
resolution of any dispute by the Accounting Firm pursuant to Section 7.01,
(a) except with the prior written consent of Parent (such consent not to be
unreasonably withheld, delayed or conditioned), New BBX Capital shall not, and
shall not permit any New BBX Capital Entity to, amend any Tax Return of New BBX
Capital or any New BBX Capital Entity for any Pre-Closing Period or Straddle
Period to the extent such amendment could reasonably be expected to result in an
indemnification obligation on the part of Parent pursuant to Article III or
otherwise increase the Taxes of any member of the Parent Group and (b) except
with the prior written consent of New BBX Capital (such consent not to be
unreasonably withheld, delayed or conditioned), Parent shall not, and shall not
permit any Parent Entity to, amend any Tax Return for any Pre-Closing Period or
Straddle Period to the extent such amendment could reasonably be expected to
result in an indemnification obligation on the part of New BBX Capital pursuant
to Article III or otherwise increase the Taxes of any member of the New BBX
Capital Group.

Section 2.06 Straddle Period Tax Allocation.  Parent and New BBX Capital shall
take all actions necessary or appropriate to close the taxable year of New BBX
Capital and each New BBX Capital Entity for all Tax purposes as of the close of
business on the Distribution Date to the extent permissible or required under
applicable Law. If applicable Law does not require or permit New BBX Capital or
a New BBX Capital Entity, as the case may be, to close its taxable year on close
of business on the Distribution Date, then the allocation of income or
deductions required to determine any Taxes or other amounts attributable to the
portion of the Straddle Period ending on, or beginning after, the Distribution
Date shall be made by means of a closing of the books and records of New BBX
Capital or such New BBX Capital Entity as of the close of business on the
Distribution Date; provided that exemptions, allowances or deductions that are
calculated on an annual or periodic basis shall be allocated between such
portions in proportion to the number of days in each such portion; provided,
 further, that real property and other property or similar periodic Taxes shall
be apportioned on a per diem basis.

Section 2.07 Timing of Payments. All Taxes required to be paid or caused to be
paid pursuant to this Article II by either Parent or a Parent Entity or New BBX
Capital or a New BBX Capital Entity, as the case may be, to an applicable Taxing
Authority or reimbursed by Parent or New BBX Capital to the other Party pursuant
to this Agreement, shall, in the case of a payment to a Taxing Authority, be
paid on or before the Due Date for the payment of such Taxes and, in the case of
a reimbursement to the other Party, be paid at least two (2) business days
before the Due Date for the payment of such Taxes by the other Party; provided
that the Party seeking reimbursement shall furnish such other Party reasonably
satisfactory documentation setting forth the basis for, and calculation of, the
amount of such reimbursement obligation at least twenty (20) days before such
Due Date.

Section 2.08 Expenses. Except as provided in Section 7.01 in respect of the
expenses relating to the Accounting Firm, each Party shall bear its own expenses
incurred in connection with this Article II.

Section 2.09 Apportionment of New BBX Capital Taxes. For all purposes of this
Agreement, but subject to Section 4.03, Parent and New BBX Capital shall jointly
determine in good faith which Tax Items are properly attributable to assets or
activities of the New BBX Capital Business (and in the case of a Tax Item that
is properly attributable to both the New BBX Capital Business and the Bluegreen
Business, the allocation of such Tax Item between the New BBX Capital Business
and the Bluegreen Business) in a manner consistent with the Past Practices of
the Parties and the provisions of this Agreement, and any disputes shall be
resolved by the Accounting Firm in accordance with Section 7.01.

ARTICLE III

INDEMNIFICATION

Section 3.01 Indemnification by Parent. Subject to Section 3.03, Parent shall
pay, and shall indemnify and hold the New BBX Capital Group harmless from and
against, without duplication, (a) all Parent Taxes, (b) all Taxes incurred by
New BBX Capital or any New BBX Capital Entity arising out of, attributable to,
or resulting from the breach by Parent of any of its covenants hereunder, and
(c) any out-of-pocket costs and expenses related to the foregoing (including
reasonable attorneys’ fees and expenses).





 

--------------------------------------------------------------------------------

 

 

Section 3.02 Indemnification by New BBX Capital. Subject to Section 3.03, New
BBX Capital shall pay, and shall indemnify and hold the Parent Group harmless
from and against, without duplication, (a) all New BBX Capital Taxes, (b) all
Taxes incurred by Parent or any Parent Entity arising out of, attributable to,
or resulting from the breach by New BBX Capital of any of its covenants
hereunder, and (c) any out-of-pocket costs and expenses related to the foregoing
(including reasonable attorneys’ fees and expenses). In addition, to the extent,
if any, that New BBX Capital’s market value at the time of the Distribution is
greater than Parent’s tax basis in New BBX Capital, New BBX Capital shall
indemnify Parent for tax on gain taken into account as a result of the
Distribution, determined as if no net operating losses or other tax attributes
were available to shelter that gain and computed at an assumed tax rate of 25%.

Section 3.03 Characterization of and Adjustments to Payments.  

(a) For all Tax purposes, Parent and New BBX Capital shall treat any payment by
Parent to a member of the New BBX Capital Group or by New BBX Capital to a
member of the Parent Group required by this Agreement (other than payments with
respect to interest accruing after the Distribution Date) as either a
contribution by Parent to New BBX Capital or a distribution by New BBX Capital
to Parent, as the case may be, occurring immediately prior to the Distribution.

(b) Notwithstanding the foregoing, the amount that any Indemnifying Party is or
may be required to provide indemnification to or on behalf of any Indemnified
Party pursuant to Article III of this Agreement, the Separation Agreement or any
other Ancillary Agreement shall be (i) decreased to take into account any Tax
Benefit to the Indemnified Party (or any of its Affiliates) arising from the
incurrence or payment of the relevant indemnified item and actually realized in
or prior to the taxable year succeeding the taxable year in which the
indemnified item is incurred (which Tax Benefit would not have arisen or been
allowable but for such indemnified item), and (ii) increased to take into
account any actual Tax Cost of the Indemnified Party (or any of its Affiliates)
arising from the receipt of the relevant indemnity payment.

Section 3.04 Timing of Indemnification Payments. Indemnification payments in
respect of any liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party within ten (10) days after written notification
thereof by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such indemnification payment, or within ten (10) days after resolution pursuant
to Section 7.01.

ARTICLE IV

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

Section 4.01 Refunds and Credits.  

(a) Except as provided in Section 4.02, Parent shall be entitled to all Refunds
of Taxes for which Parent is responsible pursuant to Article III, and New BBX
Capital shall be entitled to all Refunds of Taxes for which New BBX Capital is
responsible pursuant to Article III. For the avoidance of doubt, to the extent
that a particular Refund of Taxes may be allocable to a Straddle Period with
respect to which the Parties may share responsibility pursuant to Article III,
the portion of such Refund to which each Party will be entitled shall be
determined by comparing the amount of payments made by a Party (or any of member
of such Party’s Group) to a Taxing Authority or to the other Party (and reduced
by the amount of payments received from the other Party) pursuant to Articles II
and III hereof with the Tax liability of such Party as determined under
Section 2.06, taking into account the facts as utilized for purposes of claiming
such Refund. If a Party (or any member of its Tax Group) receives a Refund to
which the other Party is entitled pursuant to this Agreement, such Party shall
pay the amount to which such other Party is entitled (net of any Taxes imposed
with respect to such Refund and any other reasonable out-of-pocket costs
incurred by such Party with respect thereto) within ten (10) days after the
receipt of the Refund.

(b) Notwithstanding Section 4.01(a), to the extent that a Party (or any member
of its Tax Group) applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Taxing Authority
requires such application in lieu of a Refund) and such overpayment of Taxes, if



 

--------------------------------------------------------------------------------

 

 

received as a Refund, would have been payable by such Party to the other Party
pursuant to this Section 4.01, such Party shall pay such amount to the other
Party no later than ten (10) days following the date on which the overpayment is
reflected on a filed Tax Return.

(c) To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

Section 4.02 Carrybacks. Except to the extent otherwise consented to by Parent
or prohibited by applicable Law, New BBX Capital (or the appropriate member of
its Tax Group) shall elect to relinquish, waive or otherwise forgo the carryback
of any loss, credit or other Tax Attribute from any Post-Closing Period to any
Pre-Closing Period or Straddle Period with respect to members of the New BBX
Capital Group (a “Carryback”). In the event that New BBX Capital (or the
appropriate member of its Tax Group) is prohibited by applicable Law to
relinquish, waive or otherwise forgo a Carryback (or Parent consents to a
Carryback), Parent shall cooperate with New BBX Capital, at New BBX Capital’s
expense, in seeking from the appropriate Taxing Authority such Refund as
reasonably would result from such Carryback, to the extent that such Refund is
directly attributable to such Carryback, and shall pay over to New BBX Capital
the amount of such Refund, net of any Taxes imposed on the receipt of such
Refund and any other reasonable out-of-pocket costs, within ten (10) days after
such Refund is received.

Section 4.03 Tax Attributes.  

(a) As soon as reasonably practicable after the Distribution Date, Parent shall
reasonably determine in good faith the allocation of Tax Attributes, as well as
any limitations on the use thereof, arising in a Pre-Closing Period to the
Parent Group and the New BBX Capital Group in accordance with the Code and
Treasury Regulations, including Treasury Regulations Sections 1.1502-9T(c),
1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A, and
1.1502-95 (and any applicable state, local and foreign Tax Laws). Subject to the
preceding sentence, Parent shall be entitled to make any determination as to
(i) basis, and (ii) valuation, and shall make such determinations reasonably and
in good faith and consistent with Past Practice, where applicable. Parent shall
consult in good faith with New BBX Capital regarding such allocation of Tax
Attributes and determinations as to basis and valuation, and shall consider in
good faith any comments received in writing from New BBX Capital regarding such
allocation and determinations. Parent and New BBX Capital hereby agree to
compute all Taxes for Post-Closing Periods consistently with the determination
of the allocation of Tax Attributes pursuant to this Section 4.03(a) unless
otherwise required by a Final Determination.

(b) To the extent that the amount of any Tax Attribute is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to the Party to which such Tax Attribute was allocated
pursuant to Section 4.03(a).

Section 4.04 Timing Differences. If pursuant to a Final Determination an
Adjustment (i) increases the amount of liability for any Taxes for which a
member of the Parent Group is responsible hereunder and a Tax Benefit is made
allowable to New BBX Capital or a member of its Tax Group for any Tax period
after the Distribution Date, which Tax Benefit would not have arisen or been
allowable but for such Adjustment, and which Tax Benefit reduces Taxes in
respect of a Tax period for which New BBX Capital or a member of its Tax Group
is liable (and for which no member of the Parent Group is liable) or
(ii) increases the amount of liability for any Taxes for which a member of the
New BBX Capital Group is responsible hereunder and a Tax Benefit is made
allowable to Parent or a member of its Tax Group for any Tax period prior to the
Distribution Date, which Tax Benefit would not have arisen or been allowable but
for such Adjustment, and which Tax Benefit reduces Taxes in respect of a Tax
period which Parent or a member of its Tax Group is liable (and for which no
member of the New BBX Capital Group is liable), then New BBX Capital or Parent,
as the case may be, shall make a payment to either Parent or New BBX Capital, as
appropriate, within thirty (30) days of the date that such paying Party (or any
of its Tax Group members) actually receives such Tax Benefit (determined by
comparing its (and its Tax Group members’) Tax liability with and without the
Tax consequences of the Adjustment), which payment shall not exceed the increase
in the amount of liability for any Taxes resulting from such Adjustment, for
which a member of the Parent Group or New BBX Capital Group, as the case may be,
is responsible hereunder.





 

--------------------------------------------------------------------------------

 

 

Section 4.05 Tax Benefit Determinations. Notwithstanding anything herein to the
contrary, if and to the extent a Party owns, directly or indirectly, less than
100% of the equity of any entity and as a result of such less-than-100%
ownership interest in the entity such entity is not a member of the Party’s Tax
Group, then the amount of the Tax Benefit payment under this Article IV shall be
appropriately adjusted to take into account the percentage ownership (based on
value) of any such entity, and shall be determined and due and owing even if
such entity is not a member of the Tax Group of a Party.

Section 4.06 Supporting Documentation. If a Party seeks any payment from the
other Party pursuant to this Article IV, the requesting Party shall furnish such
other Party reasonably satisfactory documentation setting forth the basis for,
and the calculation of, the amount of such payment obligation. If such other
Party disagrees with the determination of the amount of the payment obligation
set forth therein, any disputes shall be resolved by the Accounting Firm in
accordance with Section 7.01. 

ARTICLE V

TAX PROCEEDINGS

Section 5.01 Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party of such
Tax Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding. The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such ten (10) day
period or promptly forward any further notices or communications shall not
relieve the Indemnifying Party of any obligation which it may have to the
Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is actually prejudiced by such failure.

Section 5.02 Tax Proceeding Procedures Generally.  

(a) Tax Proceedings Relating to Parent Consolidated Returns.  Parent shall be
entitled to contest, compromise, control and settle any adjustment or deficiency
proposed, asserted or assessed pursuant to any Tax Proceeding with respect to
any Parent Consolidated Return; provided that to the extent such Tax Proceeding
could reasonably be expected to adversely affect the amount of Taxes for which
New BBX Capital is responsible pursuant to Article III less the amount payable
to New BBX Capital pursuant to Section 4.04, Parent shall (i) defend such Tax
Proceeding diligently and in good faith, (ii) keep New BBX Capital informed in a
timely manner of all material actions proposed to be taken by Parent with
respect to such Tax Proceeding (or to the extent practicable the portion of such
Tax Proceeding that relates to Taxes for which New BBX Capital is responsible
pursuant to Article III),  (iii) permit New BBX Capital to participate (at New
BBX Capital’s sole expense) in all proceedings with respect to such Tax
Proceeding (or to the extent practicable the portion of such Tax Proceeding that
relates to Taxes for which New BBX Capital is responsible pursuant to Article
III), and (iv) not settle any such Tax Proceeding without the prior written
consent of New BBX Capital, which shall not be unreasonably withheld,
conditioned or delayed.

(b) Tax Proceedings Relating to Other Returns. The Preparing Party (in the case
of a Mixed Business Tax Return) or the Single Business Return Preparing Party
(in the case of a Single Business Return) shall be entitled to contest,
compromise, control and settle any adjustment or deficiency proposed, asserted
or assessed pursuant to any Tax Proceeding with respect to any Mixed Business
Tax Return or Single Business Return; provided that to the extent such Tax
Proceeding could reasonably be expected to adversely affect the amount of Taxes
for which the Reviewing Party or Single Business Return Reviewing Party (as
applicable) is responsible pursuant to Article III, the controlling party shall
(i) defend such Tax Proceeding diligently and in good faith, (ii) keep the
non-controlling party informed in a timely manner of all material actions
proposed to be taken by the controlling party with respect to such Tax
Proceeding (or to the extent practicable the portion of such Tax Proceeding that
relates to Taxes for which the non-controlling party is responsible pursuant to
Article III), (iii) permit the non-controlling party to participate (at the
non-controlling party’s sole expense) in all proceedings with respect to such
Tax Proceeding (or to the extent practicable the portion of such Tax Proceeding
that relates to Taxes for which the non-



 

--------------------------------------------------------------------------------

 

 

controlling party is responsible pursuant to Article III), and (iv) not settle
any such Tax Proceeding without the prior written consent of the non-controlling
party, which shall not be unreasonably withheld, conditioned or delayed.

 

﻿





 

--------------------------------------------------------------------------------

 

 



ARTICLE VI

COOPERATION

Section 6.01 General Cooperation.  

(a) The Parties shall each cooperate (and each shall cause its respective
Subsidiaries to cooperate) with all reasonable requests in writing from another
Party hereto, or from an agent, representative or advisor to such Party, in
connection with the preparation and filing of Tax Returns, claims for Refunds,
Tax Proceedings, and calculations of amounts required to be paid pursuant to
this Agreement, in each case, related or attributable to or arising in
connection with Taxes of either of the Parties or their respective Subsidiaries
covered by this Agreement and in connection with any financial reporting matter
relating to Taxes (a “Tax Matter”). Such cooperation shall include the provision
of any information reasonably necessary or helpful in connection with a Tax
Matter (“Information”) and shall include, without limitation:

(i) the provision of any Tax Returns, other than any Parent Consolidated Return,
of the Parties and their respective Subsidiaries, books, records (including
information regarding ownership and Tax basis of property), documentation and
other information relating to such Tax Returns, including accompanying
schedules, related work papers, and documents relating to rulings or other
determinations by Taxing Authorities (or, in the case of any Mixed Business
Income Tax Return, to the extent practicable, the portion of such Tax Return
that relates to Taxes for which New BBX Capital is responsible pursuant to this
Agreement);

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of either of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;  

(iii) the use of the Party’s commercially reasonable best efforts to obtain any
documentation in connection with a Tax Matter;

(iv) the use of the Party’s commercially reasonable best efforts to obtain any
Tax Returns (including accompanying schedules, related work papers, and
documents) (other than any Parent Consolidated Return), documents, books,
records or other information in connection with the filing of any Tax Returns of
either of the Parties or their Subsidiaries (or, in the case of any Mixed
Business Income Tax Return, to the extent practicable, the portion of such Tax
Return, documents, books, records or other information that relates to Taxes for
which New BBX Capital is responsible pursuant to this Agreement); and

(v) the making of each Party’s officers, employees, advisors, other
representatives and facilities available on a reasonable and mutually convenient
basis in connection with the foregoing matters.

(b) Notwithstanding anything in this Agreement to the contrary, neither Party
shall be required to provide the other Party or any of such other Party’s
Subsidiaries access to or copies of information, documents or personnel if such
action could reasonably be expected to result in the waiver of any Privilege. In
addition, in the event that either Party determines that the provision of any
information or documents to the other Party or any of such other Party’s
Subsidiaries could be commercially detrimental, violate any law or agreement or
waive any Privilege, the Parties shall use commercially reasonable efforts to
permit compliance with its obligations hereunder in a manner that avoids any
such harm or consequence.

(c) The Parties shall perform all actions required or permitted under this
Agreement in good faith. If one Party requests the cooperation of the other
Party pursuant to this Section 6.01 or any other provision of this Agreement,
except as otherwise expressly provided in this Agreement, the requesting Party
shall reimburse such other Party for all reasonable out-of-pocket costs and
expenses incurred by such other Party in complying with the requesting Party’s
request.

﻿

Section 6.02 Retention of Records.  Parent and New BBX Capital shall retain or
cause to be retained all Tax Returns, schedules and work papers, and all
material records or other documents relating thereto in their possession, in
each case, that relate to a Pre-Closing Period or a Straddle Period, until the
later of the six-year anniversary of the filing of the relevant Tax Return or,
upon the written request of the other Party, for a reasonable time thereafter
(the “Retention Period”). Upon the expiration of the Retention Period, the
foregoing information may



 

--------------------------------------------------------------------------------

 

 

be destroyed or disposed of by the Party previously retaining such documentation
or other information unless the other Party otherwise requests in writing before
the expiration of the Retention Period. In such case, the Party retaining such
documentation or other information shall deliver such materials to the other
Party or continue to retain such materials, in either case, at the expense of
such other Party.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Dispute Resolution. In the event of any dispute between the Parties
as to any matter covered by this Agreement, the Parties shall appoint a
nationally recognized public accounting firm reasonably acceptable to both of
the Parties to resolve such dispute. If the Parties are unable to agree upon
such a nationally recognized public accounting firm, then each Party shall
select a nationally recognized public accounting firm and the nationally
recognized public accounting firms selected by the Parties shall select a
separate nationally recognized public accounting firm to resolve any dispute
between the Parties as to any matter covered by this Agreement.  The nationally
recognized public accounting firm selected to resolve any dispute between the
Parties pursuant to the foregoing provisions of this Section 7.01 is referred to
as the “Accounting Firm.”  The Accounting Firm shall make determinations with
respect to the disputed items based solely on representations made by Parent and
New BBX Capital and their respective representatives, and not by independent
review, and shall function only as an expert and not as an arbitrator and shall
be required to make a determination within the ranges submitted by the Parties.
The Parties shall require the Accounting Firm to resolve all disputes no later
than thirty (30) days after the submission of such dispute to the Accounting
Firm, and agree that all decisions by the Accounting Firm with respect thereto
shall be final, conclusive and binding on the Parties. The Accounting Firm shall
resolve all disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with the
Past Practices of Parent and its Subsidiaries, except as otherwise required by
applicable Law. The Parties shall require the Accounting Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination. The total costs and expenses of the Accounting Firm will be
allocated and borne between Parent and New BBX Capital based upon that
percentage of such fees and expenses equal to the percentage of the dollar value
of the proposed determinations submitted to the Accounting Firm determined in
favor of the applicable Party;  provided, that if in light of the nature of the
dispute the foregoing is not feasible, such costs and expenses shall be borne
equally by the Parties. Any initial retainer required by the Accounting Firm
shall be funded equally by the Parties (and, following the Accounting Firm’s
determination, the Parties shall make appropriate payments between themselves as
are necessary to give effect to the preceding sentence).

Section 7.02 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the prime rate published in the Wall Street Journal for
the relevant period.

Section 7.03 Survival of Covenants.  The covenants and agreements of the Parties
contained in this Agreement shall survive the Distribution and remain in full
force and effect in accordance with their applicable terms.

Section 7.04 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to
either of the Parties hereto (including, without limitation, any successor of
Parent or New BBX Capital succeeding to the Tax Attributes of either under
Section 381 of the Code), to the same extent as if such successor had been an
original party to this Agreement.

Section 7.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.





 

--------------------------------------------------------------------------------

 

 

Section 7.06 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Ancillary
Agreements constitute the entire agreement of the Parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter of this Agreement.

Section 7.07 Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by either Party without the prior written consent of the other
Party, except that each Party may assign (a) any or all of its rights and
obligations under this Agreement to any of its Subsidiaries and (b) any or all
of its rights and obligations under this Agreement in connection with a sale or
disposition of any of its assets or entities or lines of business; provided,
 however, that, in each case, no such assignment shall release such Party from
any liability or obligation under this Agreement and any assignee shall agree in
writing to be bound by the terms and conditions contained in this Agreement. Any
attempted assignment or delegation in breach of this Section 7.07 shall be null
and void. Except as provided in Article III with respect to Indemnified Parties,
this Agreement is for the sole benefit of the Parties to this Agreement and
their respective Subsidiaries and their successors and permitted assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 7.08 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

Section 7.09 Amendment; Waiver.  Subject to any limitations expressly set forth
in the Information Statement, except as expressly set forth to the contrary
herein, prior to the Effective Time, this Agreement may be amended and any
provision waived, in whole or in part, by Parent, in its sole discretion, by
execution of a written document evidencing the same delivered to New BBX
Capital. Following the Effective Time, no provision of this Agreement shall be
waived or amended unless in writing and, in the case of a waiver, signed by an
authorized representative of the waiving Party and, in the case of an amendment,
signed by an authorized representative of each Party. No waiver by any of the
Parties of any provision or breach hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent breach hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

Section 7.10 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, and clause are references to the Articles,
Sections, paragraphs, and clauses, as the case may be, of this Agreement unless
otherwise specified; (c) the terms “hereof,” “herein,” “hereby,” “hereto,” and
derivative or similar words refer to this entire Agreement; (d) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (e) the word “or”
shall not be exclusive; (f) references to “written” or “in writing” include in
electronic form; (g) provisions shall apply, when appropriate, to successive
events and transactions; (h) the headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) Parent and New BBX Capital have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or any interim drafts of
this Agreement; and (j) a reference to any Person includes such Person’s
successors and permitted assigns.

 

Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and the



 

--------------------------------------------------------------------------------

 

 

same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format (PDF) shall be as effective
as delivery of a manually executed counterpart of this Agreement.

Section 7.12 Coordination with Ancillary Agreements. To the extent any covenants
or agreements between the Parties with respect to (a) employee withholding Taxes
are set forth in the Employee Matters Agreement, such employee withholding Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement and (b) Covered Taxes as are set forth in the Transition Services
Agreement, such Covered Taxes shall be governed exclusively by the Transition
Services Agreement and not by this Agreement.  Subject to the foregoing, this
Agreement shall be the exclusive agreement among the Parties with respect to all
Tax matters, including indemnification in respect of Tax matters, except as
expressly set forth to the contrary in the Separation Agreement or any other
Ancillary Agreement.

Section 7.13 Confidentiality. The Parties hereby agree that the confidentiality
provisions of the Separation Agreement shall apply to all information and
material furnished by any Party or its representatives hereunder to the other
Party or any of its representatives (including any Information and any Tax
Returns).

Section 7.14 Expenses. Except as otherwise provided in this Agreement or the
Separation Agreement, whether or not the Distribution or the other transactions
contemplated by the Separation Agreement are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs or expenses.

Section 7.15 Notices.  All notices and other communications among the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile (solely if receipt is
confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Parent:  

﻿

 

 

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, FL 33301

Attn: Chairman

Email: alevan@bbxcapital.com

Fax: 954-940-5050

﻿

with a copy (which will not constitute notice) to:

﻿

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

150 West Flagler Street, Suite 2200

Miami, FL 33130

Attn: Alison W. Miller

Fax: 305-789-2642

Email: amiller@stearnsweaver.com

﻿

If to New BBX Capital:  

﻿

401 East Las Olas Boulevard, Suite 800

Fort Lauderdale, FL 33301

Attn: President

Email: jlevan@bbxcapital.com

 

                                                             

Fax: 954-940-5050

﻿

with a copy (which will not constitute notice) to:

﻿

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.



 

--------------------------------------------------------------------------------

 

 

150 West Flagler Street, Suite 2200

Miami, FL 33130

Attn: Alison W. Miller

Fax: 305-789-2642

 

 

Email: amiller@stearnsweaver.com

 

 

or, in each case, to such other address as the Parties hereto may from time to
time designate in writing. Any notice to Parent will be deemed notice to all
members of the Parent Group, and any notice to New BBX Capital will be deemed
notice to all members of the New BBX Capital Group.

Section 7.16 Effectiveness; Termination.  The effectiveness of this Agreement
and the obligations and rights created hereunder are subject to, and conditioned
upon, the completion of the Distribution pursuant to the terms of the Separation
Agreement and shall terminate automatically without any further action of the
Parties upon a termination of the Separation Agreement prior to the Effective
Time.  Once effective, this Agreement shall remain in force and be binding so
long as the applicable period for assessments or collections of Tax (including
extensions) remains unexpired for any Taxes contemplated by, or indemnified
against in, this Agreement, unless earlier terminated upon mutual written
consent of the Parties.  

 

[Signature Page Follows]  





 

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

﻿

 

 

﻿

 

 

BBX CAPITAL CORPORATION

﻿

﻿

 

By:

 

/s/Ray S. Lopez

Name:

 

Raymond S. Lopez

Title:

 

EVP and Chief Financial Officer

﻿

BBX CAPITAL FLORIDA LLC

﻿

﻿

 

By:

 

/s/Jarett S. Levan

Name:

 

Jarett S. Levan

Title:

 

President and Chief Executive Officer

﻿

 

﻿



 

--------------------------------------------------------------------------------